 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 1 of 22. PageID #: 409960




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 Track One Cases                                 )
                                                 )   OPINION AND ORDER GRANTING IN
                                                 )   PART DEFENDANTS’ MOTION TO
                                                 )   EXCLUDE MARKETING CAUSATION
                                                 )   OPINIONS OF SCHUMACHER,
                                                 )   LEMBKE, AND KEYES



       Before the Court is Defendants’ Motion to Exclude the Marketing Causation Opinions of

Mark Schumacher, Anna Lembke, and Katherine Keyes (Doc. #: 1868). For the reasons and to

the extent stated below, the Motion is GRANTED IN PART.

                                             *   *   *   *   *

       Schumacher and Lembke are medical doctors, with expertise in pain medicine and

addiction, who offer opinions about, inter alia, misleading and inaccurate information contained

in Defendants’ marketing and promotional materials. As part of these opinions, Schumacher and

Lembke conclude this alleged misinformation influenced the prescribing practices of physicians,

thereby resulting in increased prescriptions of opioids.         Keyes, on the other hand, is an

epidemiologist who specializes in opioid-related harm. She offers opinions about harms in the

population related to increased opioid supply and misuse, including that increases in the supply of

prescription opioids resulted in an exponential increase in prescription opioid overdose. As part
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 2 of 22. PageID #: 409961



of this opinion, Keyes states that inaccurate marketing information contributed to the increase in

the supply of prescription opioids.

       Defendants assert all three witnesses lack the necessary qualifications to testify as an expert

on pharmaceutical marketing and its alleged causation of opioid overdose and related harms. In

addition, Defendants assert these opinions are unreliable and would mislead, confuse, and unfairly

prejudice the jury.

       The Court agrees that, although Schumacher and Lembke are distinguished experts in the

medical fields of pain and addiction, they lack the specialized training or experience necessary to

testify as experts about pharmaceutical marketing causation. Also, as to Keyes, the Court finds

that, although she is highly qualified as an expert in epidemiology, Plaintiffs have not shown this

expertise extends to her opinions on marketing causation in this case. Accordingly, as to these

three witnesses, the Court will exclude the limited portions of their opinions that purport to find

causation with respect to the effect that Defendants’ marketing efforts had on increased sales

and/or increased prescriptions of opioids. As discussed below, this ruling applies narrowly ‒ that

is, it excludes only to these witnesses’ opinions regarding marketing causation and does not impact

their remaining opinions in any way. The Court’s reasoning is set forth below.1



       Schumacher.

       A.      Credentials and Experience.

       Schumacher received an M.D. and Ph.D. degrees in Physiology and Pharmacology from

the University of California, San Diego. See Defs. Mtn. to Excl. Mktg. Causation Ops., Ex. 6 at 1


       1
               The Court hereby incorporates the legal standards set forth in the Court’s Opinion
and Order regarding Defendants’ motion to exclude the opinion and testimony of Prof. Meredith
Rosenthal, see Doc. #: 2495.


                                                 2
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 3 of 22. PageID #: 409962



(“Schumacher CV”) (Doc. #: 1868-9). He is currently a Professor and Chief of the Division of

Pain Medicine in the Department of Anesthesia and Preoperative Care at the University of

California, San Francisco. Over the past 24 years, Schumacher has devoted his academic career

to advance pain medicine, through clinical care and research. See id. at 2; Defs. Mtn. to Excl.

Mktg. Causation Ops., Ex. 5 at 7 (“Schumacher Rpt.”) (Doc. #: 1868-8).

       Schumacher served as one of 18 members on the National Academies of Sciences,

Engineering, and Medicine (“NASEM”) Committee on Pain Management and Regulatory

Strategies to Address Prescription Opioid Abuse, which published a Consensus Report in July of

2017. See Schumacher Rpt. at 7, 27 (Doc. #: 1868-8); Pls. Opp., Ex. 1 (“Consensus Report”) (Doc.

#: 2166-1). The Committee described its task as: “to review and assess approaches and actions

that the Federal Drug Administration (“FDA”) and others have taken, and could take, to resolve

the [opioid epidemic] and prevent such problems from arising in the future.” Consensus Report at

40 (Doc. #: 2166-1).



       B.       Opinions.

       Schumacher offers the following opinions:

            (1) the medical standard of care for treating chronic and acute pain changed as a result

                of Defendants’ widespread promotion and marketing of opioids that trivialized the

                risk of addiction and exaggerated the benefits of long-term opioid use;

            (2) through direct physician marketing, medical education, and industry-sponsored and

                industry-funded Key Opinion Leaders (“KOLs”), Defendants influenced

                physicians to prescribe long-term opioids based on misinformation about the risks

                and benefits of chronic opioid use;



                                                  3
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 4 of 22. PageID #: 409963



             (3) for the vast majority of chronic pain patients, the risks of prescription opioids

                 significantly outweigh any benefits; and

             (4) even in situations where opioids are effective in treating pain, the risks are so

                 significant that non-opioid alternatives should be used whenever possible.

See Schumacher Rpt. at 6-7 (Doc. #: 1868-8).

       Part of Schumacher’s second opinion involves “marketing causation.” As to this opinion,

Schumacher reviewed discovery materials in this case and identified dozens of marketing efforts

by Purdue and other Defendants, finding they contained false and/or misleading messages about

prescription opioids that minimized the risks of addiction and misrepresented and/or exaggerated

the benefits, including statements that more potent and long-acting formulations of opioids (such

as OxyContin) were safe and effective in the treatment of chronic, non-cancer pain. See id. at 30-

41. Schumacher opines that, to increase the sales of prescription opioids, Purdue and other

Defendants delivered these messages through: (i) direct marketing to physicians and consumers;

(ii) funding of research, pain-related medical societies, and continuing medical education; (iii)

lobbying medical boards and agencies responsible for pain-related treatment guidelines; and (iv)

lobbying state and local governments to remove barriers to broader use of opioids for the treatment

of pain. See id. at 28-29. Schumacher states these efforts influenced physicians to replace a

cautious and conservative approach to the use of opioids with much more liberal prescribing

practices, thereby causing a significant increase in the number of opioid prescriptions. See id. at

21, 28-30.

       Schumacher notes “there are a number of reasons” why the opioid epidemic was able to

take root in the United States, including: (i) a lack of medical education on the treatment of pain

and (ii) market forces that reduced the availability of multidisciplinary pain treatment. See id. at



                                                  4
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 5 of 22. PageID #: 409964



26-27. However, Schumacher also states: “there is no real question that the epidemic has been

driven by an unwarranted increase in prescription opioids orchestrated by the pharmaceutical

industry.” Id. at 27. More specifically, he opines:

       the driving force of this national catastrophe has been the introduction and
       marketing of long-acting formulations of high potency opioids such as OxyContin
       in 1996. Physicians were misled through Defendants’ marketing and sales detailing
       intended to persuade doctors to accept that more potent and long-acting
       formulations of opioids (such as OxyContin) were safe and effective . . . and even
       at high doses.

Id. at 28. It is this “marketing causation” opinion that Defendants seek to exclude.



       C.      Analysis.

       Defendants assert Schumacher is not qualified to testify as an expert on marketing

causation because he has no specialized expertise or experience in this field. See Defs. Mem. at 4

(Doc. #: 1862-2). Plaintiffs respond that Schumacher’s “most relevant and significant credential”

regarding marketing causation is his participation on the NASEM Committee on Pain

Management, which they contend “reached a consensus that Defendants’ marketing contributed

causally to the opioid epidemic.” Pls. Opp. at 2 (Doc. #2166). But the Committee specifically

stated it was not directed to investigate the cause of the opioid epidemic and “did not aim to assign

responsibility” in this regard. Consensus Report at 40 (Doc. #: 2166-1). Plaintiffs point to

statements by the Committee that “certain hypotheses” about causation are “inescapable” and that

certain data makes a “prima facie case” that Manufacturers’ marketing and increased prescribing

by physicians were “key contributors” to the increase in opioid use.2 Pls. Opp. at 2-3 (Doc. #2166)


       2
               The Committee also stated:

       It is also clear, however, that overprescribing was not the sole cause of the problem.
       While increased opioid prescribing for chronic pain has been a vector of the opioid
       epidemic, researchers agree that such structural factors as lack of economic
                                                 5
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 6 of 22. PageID #: 409965



(quoting Consensus Report at 40-41 (Doc. #: 2166-1). On their face, these statements do not

indicate that the Committee made causation findings.           See, e.g. Merriam-Webster Online

(https://www.merriam-webster.com/dictionary/hypothesis) (“hypothesis” means “a tentative

assumption made in order to draw out and test its logical or empirical consequences”);

(https://www.merriam-webster.com/dictionary/prima%20facie) (“prima facie” means “true, valid,

or sufficient at first impression”). Moreover, even if the Committee made causation findings

(which it apparently did not), Plaintiffs have not shown the extent of Schumacher’s involvement

therein.

       To qualify as an expert under Rule 702, a witness must establish his expertise through

“knowledge, skill, experience, training, or education,” Fed. R. Evid. 702, and the expert’s training

and qualifications must “relate to the subject matter of his proposed testimony.” Rose v. Truck

Ctrs., Inc., 611 F. Supp.2d 745, 749 (N.D. Ohio 2009) (citation omitted). Here, the record

demonstrates that Schumacher is highly distinguished as an expert in the scientific disciplines of

physiology, pharmacology, and pain medicine. He is, therefore, “fully qualified” to opine on

matters involving medical facts and science that fall within these subject areas. In re Diet Drugs

Prods. Liab. Litig., 2000 WL 876900, at *11 (E.D. Pa. June 20, 2000). Plaintiffs have not shown,

however, that Schumacher has specialized training, knowledge, or experience in the field of

pharmaceutical marketing. See Defs. Mtn. to Excl. Mktg. Causation Ops., Ex. 9 at 30:9 to 31:5

(“Schumacher Depo.”) (Doc. #: 1868-12) (“I have not stated I’ve ever been an expert in



       opportunity, poor working conditions, and eroded social capital in depressed
       communities, accompanied by hopelessness and despair, are root causes of the
       misuse of opioids and other substances[.]

Id. at 40-41. Thus, while the Committee noted that heavy promotion and increased prescribing
were “key contributors,” it also recognized that these factors were not the “sole cause” of the opioid
epidemic and other factors contributed as well. See id.
                                                  6
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 7 of 22. PageID #: 409966



marketing.”); see also Diet Drugs, 2000 WL 876900, at *9-11 (concluding medical doctors did

not have specialized knowledge or experience in the way the pharmaceutical marketplace reacts,

behaves, or thinks).

       On this record, the Court finds Schumacher may not testify regarding the effect of

Defendants’ marketing efforts on doctors’ prescribing practices.3 See, e.g., Pfizer Inc. v. Teva

Pharm. USA, Inc., 461 F. Supp.2d 271, 277 (D.N.J. 2006) (medical doctor may not opine regarding

the effect that marketing materials had on doctors’ prescribing practices); Bartlett v. Mut. Pharm.

Co., 742 F. Supp.2d 182, 195 (D.N.H. 2010) (most courts have prohibited doctors from testifying

as experts “about what all doctors generally think in making prescription decisions”) (quoting Diet

Drugs, 2000 WL 876900, at *11-12). This ruling applies narrowly, only to the small portion of

Schumacher’s second opinion (listed above) that purports to find that Defendants’ marketing

efforts resulted in increased sales and/or increased prescriptions of opioids. The Court’s ruling

does not in any way impact Schumacher’s remaining opinions, including the remainder of his

second opinion regarding the inaccuracy of statements and representations made in marketing

materials and other promotional and/or educational efforts.4 See, e.g., In re Gadolinium-Based

Contrast Agents Prod. Liab. Litig., MDL No. 1909, 2010 WL 1796334, at *19 (N.D. Ohio May 4,

2010) (nephrologist may offer opinions on whether labeling and marketing information contained

inaccuracies or omissions that could deprive or mislead physicians, like himself, who treated



       3
             In light of this ruling, the Court does not address Defendants’ arguments that
Schumacher’s opinions on marketing causation are unreliable and unfairly prejudicial.

       4
                The Court notes that Defendants’ motion does not address Schumacher’s first
opinion, i.e. that the medical standard of care for treating chronic and acute pain changed as a
result of Defendants’ widespread promotion and marketing of opioids, or his third and fourth
opinions. Accordingly, the Court’s ruling does not in any way affect Schumacher’s ability to
testify regarding these opinions.


                                                7
 Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 8 of 22. PageID #: 409967



renally impaired patients); Pfizer, 461 F. Supp.2d at 277 (doctor may render an opinion on the

accuracy of defendant’s marketing materials).



       Lembke.

       A.      Credentials and Experience.

       Lembke received an M.D. degree from the Stanford University School of Medicine in

1995, and also completed there a partial residency in Pathology (1997), a full residency in

Psychology (2000), and a Fellowship in Mood Disorders (2002). See Defs. Mtn. to Excl. Mktg.

Causation Ops., Ex. 3 at 1 (“Lembke Rpt.”) (Doc. #: 1868-6). Since 2003, Lembke has served on

the faculty at Stanford, where she has taught medical students, residents, and fellows on a variety

of topics related to psychiatry, addiction, and pain. See id. As a full-time faculty member, Lembke

regularly treats patients who are addicted to opioids and other substances. See id. For the last 15

years, her clinical practice “has included a significant proportion of patients taking prescription

opioids for pain relief, for whom such drugs have resulted in misuse, dependence, and addiction.”

Id. Lembke also sees patients at the Stanford Pain Clinic, where she provides expert consultation

in pain and addiction. See id.



       B.      Opinions.

       Lembke offers the following opinions:

         (1)   an explanation of what addiction is and its causes, including that one of the biggest

               risk factors for addiction is simple access to addictive drugs, see Lembke Rpt. at 7-

               9 (Doc. #: 1868-6);




                                                 8
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 9 of 22. PageID #: 409968



      (2)   opioid prescribing in the United States began to increase in the 1980s and became

            prolific in the 1990s and early 2000s, creating more access to opioids and

            representing a radical paradigm shift in the treatment of pain, see id. at 9-14;

      (3)   the Pharmaceutical Industry increased sales of prescription opioids by convincing

            prescribers that liberal opioid prescribing is based on science through: (a) directly

            targeting doctors; (b) promoting key opinion leaders; (c) infiltrating continuing

            medical education (“CME”) courses; (d) supporting professional medical societies;

            and (e) co-opting medical watchdog organizations like The Joint Commission, see

            id. at 14-21;

      (4)   in the absence of reliable scientific evidence, the Pharmaceutical Industry

            encouraged and promoted several misconceptions through: (a) misleading

            marketing and promotional claims concerning opioid use, including overstatements

            about its benefits for long-term use for chronic pain, see id. at 21-37;

            (b) understatements about the risks of addiction, see id. at 37-63; inaccurate claims

            as to the levels at which doses can be safely increased, see id. at 63-66; (c)

            mischaracterizing addictive behavior as “pseudoaddiction” and tolerance as

            “breakthrough pain,” see id. at 66-68; (d) characterizing opioid dependence as a

            benign state that is easily reversible, see id. at 68-73; and (e) inaccurate claims as

            to the validity of patient screening as a predictor of who will become addicted, see

            id. at 73-63;

      (5)   the Pharmaceutical Opioid Industry’s actions “significantly influenced doctors”

            and these misconceptions were “the single most significant factor” giving rise to




                                              9
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 10 of 22. PageID #: 409969



               the massive increase in opioid sales and resulting epidemic of dependence and

               addiction, see id. at 75-81;

         (6)   the increase in sales resulted in a prescription opioid epidemic in the United States,

               see id. at 81-84;

         (7)   a clear link exists between prescription opioid exposure and the subsequent use of

               heroin and other illicit opioids, see id. at 84-86;

         (8)   the increase in sales of prescription opioids harmed communities in various ways,

               see id. at 86-89; and

         (9)   ending the epidemic will require a significant investment of resources and an

               effective, multifaceted strategy, see id. at 89-97.

       Part of Lembke’s third and fifth opinions involve marketing causation. Regarding these

opinions, after recounting dozens of examples of what she contends were false and misleading

messages and actions by Manufacturers and the Opioid Pharmaceutical Industry, Lembke opines

that these actions “significantly influenced doctors” and “directly contributed” to the opioid

epidemic by “successfully encourag[ing] doctors into believing the risks of addiction were low,

which directly contributed to increased subscribing.” Id. at 58, 75. Lemke concludes the ongoing

opioid epidemic “is the result of aggressive marketing and promotion of such drugs.” Id. at 97.



       C.      Analysis.

       Defendants assert Lembke is not qualified to testify as an expert on marketing causation

because she has no specialized expertise or experience in this field. See Defs. Mem. at 4-5 (Doc. #:

1862-2). Plaintiffs respond that, of great “significance in this context,” is the book that Lembke

published in 2016, entitled Drug Dealer, MD: How Doctors Were Duped, Patients Got Hooked,

and Why It’s so Hard to Stop. Pls. Opp. at 3-4 (Doc. #2166). Plaintiffs assert that, in this book,
                                                 10
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 11 of 22. PageID #: 409970



Lembke described the “misconceptions” that Defendants promoted and, in her Report, Lembke

relied on the NASEM Committee’s findings (discussed above) in support of her opinion that the

increase in opioid prescriptions “is causative” of the rising rates of opioid addition and related

deaths. Id. (quoting Lembke Report at 4 (Doc. #: 1868-6)). In their response, however, Plaintiffs

point to no specialized training or experience by Lembke in the field of pharmaceutical marketing

and/or its effect on prescribing practices, or the field of economics.5

       Plaintiff’s response falls short of establishing that Lembke is qualified through

“knowledge, skill, experience, training, or education” to testify as an expert on marketing

causation. Fed. R. Evid. 702; see also Rose, 611 F. Supp.2d at 749 (expert’s training and

qualifications must relate to the subject matter of her proposed testimony). Similar to Schumacher,

the record demonstrates Lembke is highly distinguished as a medical expert in the scientific

disciplines of psychiatry, addiction, and pain. She is therefore “fully qualified” to opine on matters

involving medical facts and science that fall within these areas. Diet Drugs, 2000 WL 876900, at

*11.   However, Plaintiffs have not shown Lembke has specialized training, knowledge, or

experience in the field of pharmaceutical marketing. See Defs. Mtn. to Excl. Mktg. Causation

Ops., Ex. 2 (“Lembke CV”) (Doc. #: 1868-5); see also Diet Drugs, 2000 WL 876900, at *9-11.




       5
                The Court rejects Plaintiffs’ arguments that, because Lembke formed her opinions
based at least in part on her review and assessment of scientific literature on this topic, she is
qualified to opine on marketing. See Pls. Mem. at 6-10 (Doc. #: 2166); In re Welding Fume Prod.
Liab. Litig., No. 1:03-cv-17000, MDL 1535, 2005 WL 1868046, at *35 (N.D. Ohio Aug. 8, 2005)
(a person does not become an expert in an area outside of her regular field merely by “reading up”
for the specific purpose of testifying); Hutson v. Covidien Holding, Inc., No. 2:13-cv-895, 2015
WL 4040447, at *4 (S.D. Ohio June 30, 2015) (an expert must make some findings and not merely
regurgitate another expert’s opinion); cf. Smith v. Pfizer, Inc., 714 F. Supp.2d 845, 855-56 (M.D.
Tenn. 2010) (allowing an economist to testify regarding the results of a prescription drug marketing
campaign).

                                                 11
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 12 of 22. PageID #: 409971



       On this record, Plaintiffs have not shown that Lembke is qualified to testify as an expert

on marketing causation. See, e.g., Pfizer, 461 F. Supp.2d at 277; Bartlett, 742 F. Supp.2d at 195;

see also In re Seroquel Prod. Liab. Litig. 2009 WL 3806436, at *8 (M.D. Fla. July 20, 2009)

(medical doctor may testify as an expert on the accuracy of information in marketing materials but

may not opine on what a drug company intended or sought to achieve through the use of those

materials). Accordingly, the Court finds Lembke may not testify regarding the effect that

Defendants’ marketing and promotional efforts had on doctors’ prescribing practices.6 Again, this

ruling applies narrowly, only to the portions of Lembke’s third and fifth opinions (listed above)

that purport to find Defendants’ marketing efforts resulted in or caused increased sales and/or

increased prescriptions of opioids. The Court’s ruling does not in any way affect Lembke’s

remaining opinions, including the remainder of her third and fifth opinions regarding the

inaccuracy of statements and representations in Defendants’ marketing materials and other

promotional and/or educational efforts. See, e.g., In re Gadolinium-Based Contrast Agents, 2010

WL 1796334, at *19; Pfizer, 461 F. Supp.2d at 277 (doctor may render an opinion on the accuracy

of defendant’s marketing materials). In other words, for instance, this ruling does not prevent

Lembke from expressing, under her third opinion, that the Defendants misrepresented the risks

and benefits of opioids, and how they did so. Rather, this ruling applies only to Lembke’s opinion

regarding a causal connection with respect to pharmaceutical marketing, i.e. that Defendants’

marketing efforts resulted in increased sales and/or increased supply of prescription opioids.

Similarly, under her fifth opinion, Lembke may testify about the allegedly misleading nature of

the materials that she says Manufacturers disseminated to prescribers and how doctors, in general,



       6
             In light of this ruling, the Court does not address Defendants’ arguments that
Lembke’s opinions on marketing causation are unreliable and unfairly prejudicial.


                                               12
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 13 of 22. PageID #: 409972



rely on such information in making prescribing decisions. See, e.g., id. at 75-81. She may also

testify regarding the direct experiences she and her colleagues have had with Defendants’

marketing of opioids. Lembke may not, however, testify as to the causal effect of these actions,

i.e. she may not opine that these actions caused an increase in the sales and/or supply of

prescription opioids.



       Keyes.

       A.       Credentials and Experience.

       Keyes received a Master’s degree in Public Health in 2004 and a Ph.D. in Epidemiology

in 2010, both from Columbia University. See Defs. Mtn. to Excl. Mktg. Causation Ops., Ex. 1 at 1

(“Keyes Rpt.”) (Doc. #: 1868-4). She is currently an Associate Professor of Epidemiology at

Columbia, where she specializes in the epidemiology of substance use and substance-use

disorders, including opioid use and related harms. Id. at 1-2. She has published 225 peer-reviewed

articles and book chapters, and two textbooks on epidemiological methods. Id. at 1-2.

       Keyes’ expertise on opioid-related harm includes “large scale survey data and vital

statistics analyses, as well as the development of theories, hypotheses, and publishing findings

concerning the role of macro-social factors in producing opioid epidemics.” Id. at 2. More

specifically, Keyes has “extensively used high-quality survey data collected at the national level

in order to estimate incidence, prevalence, and trends in risk factors for opioid use disorders, and

trends in opioid use.” Id. In addition, she has “utilized data on fatal and non-fatal overdose to

estimate determinants of variation in overdose across communities.” Id. Keyes has published

19 peer-reviewed journal articles on opioid use and related harms, “detailing trends over time in

prescription opioid misuse, birth cohort trends in nonmedical opioid use and overdose, and risk

factors for non-medical prescription opioid use, and consequences of use across developmental
                                                13
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 14 of 22. PageID #: 409973



periods, including consequences related to overdose.”        Id. She has particularly focused on

“elucidating drivers of population-level trends, including literature reviews, synthesis, and

empirical analyses of urban-rural differences in nonmedical opioid use and overdose.” Id.

       With regard to assessing opioid-related harm, Keyes describes the role of epidemiology to

quantify: (1) the extent to which opioid use, and harms associated with opioid use, are changing

over time; (2) the determinants of those changes; and (3) the individual-level risk factors for non-

medical opioid use and related harm. Id. at 8. In assessing the causes of the opioid crises, Keyes

applied a “risk factor” framework, where a given risk factor is considered “be [a] cause[] of opioid

use disorders, overdose, and related harm if some cases would not have occurred in the absence of

prescription opioid use.” Id. Keyes states: “[t]his framework does not preclude or ignore that

addiction and related harms are multi-factorial in their etiology, but rather asks whether there are

cases for which the outcome would not have occurred without the presence of prescription opioid

use.” Id.

       In reaching her opinions, Keyes reviewed various literature and studies to “assess the

impact of opioid sales and distribution in the United States on opioid use disorders and addiction,

overdose, diversion, transition to heroin, as well as the evidence-based recommendations for

abatement.” Id. In so doing, Keyes relied on the methodology that she states is considered

standard in the scientific process. See id. First, she searched for peer-reviewed literature related

to the areas of her review. Keyes states that, while peer-review is considered to be “the gold-

standard,” peer-review alone is not sufficient to establish the quality and validity of a scientific

study. Id. Thus, Keyes also performed her own review of the articles, based on her experience,

“in order to discern whether they meet quality benchmarks.” Id. at 8-9. In addition, Keyes

included additional studies that she found relevant to each topic, as well as non-peer-reviewed



                                                14
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 15 of 22. PageID #: 409974



“gray” literature.7 Id. at 9. Keyes’ Report includes two general categories of evidence: (1) studies

that examined associations; and (2) studies that examined trends over time. See id. at 9-10.

Regarding studies that examined associations, Keyes considered the following levels of evidence:

(1) randomized controlled trials, meta-analysis, and systematic reviews, which she designates as

high levels of evidence; (2) studies that had prospective follow-up of participants, a well-described

strategy for statistical control of confounders, and well-designed comparison groups, which she

designates as the next level of evidence; and (3) well-designed studies of single populations

without explicit comparison groups, which she designates as relevant evidence. See id. at 9-10.

Regarding studies that examined trends over time, Keyes considered three data sources to be the

highest levels of evidence: (1) death records that are collected and harmonized by the national vital

statistics surveillance system; (2) data sources with national reputation for transparency in

reliability and validity that assess hospitalization and other clinical records; and (3) survey data

that is routinely collected in the general population of households in the United States over time.

See id. at 10.

        B.       Opinions.

        Keyes offers the following opinions:




        7
                Keyes’ Report does not define the term “gray” literature. The Twelfth International
Conference on Grey Literature in Prague in 2010 defined it as a term that: “stands for manifold
document types produced on all levels of government, academics, business and industry in print
and electronic formats that are protected by intellectual property rights, of sufficient quality to be
collected and preserved by libraries and institutional repositories, but not controlled by commercial
publishers; i.e. where publishing is not the primary activity of the producing body.” Duke
University Medical Center Library & Archives, Systematic Reviews: the process: Grey Literature,
https://guides.mclibrary.duke.edu/sysreview/greylit (last checked August 25, 2019).


                                                 15
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 16 of 22. PageID #: 409975



           (1)   the distribution, sales, and marketing of opioids increased in the 1990s, see id. at

                 10-11.8

           (2)   the risk of opioid use disorder after the medical use of prescription opioids follows

                 a “dose-response” pattern, see id. at 11-16;

           (3)   individuals with opioid use disorder diverted opioids for non-medical use, see id.

                 at 16-18;

           (4)   the incidence and prevalence of non-medical use increased in concert with the

                 increased supply of prescription opioids, see id. at 18-20;

           (5)   the increase in the prescription opioid supply, coupled with opioid use disorders

                 and increases in non-medical use, resulted in an exponential increase in prescription

                 opioid overdose, see id. at 20-25;

           (6)   increases in neonatal abstinence syndrome are one of the key indicators of opioid-

                 related harm in the population, see id. at 25;

           (7)   prescription opioid use is causally related to heroin use, see id. at 25-27;

           (8)   the uptake of diverted opioids was not random, but part of a complex system that

                 involved community level economic conditions, see id. at 27-28;

           (9)   all available evidence indicates that prescription opioid harms, due to medical use

                 as well as diversion, increase with the supply of opioids, see id. at 28-29; and



       8
                Regarding this first “opinion,” Keyes states: “[t]here is voluminous evidence
regarding the distribution, sales, and marketing of opioids beginning in the 1990s . . . [that] is the
subject of other witnesses’ reports.” Id. at 10. For “context,” Keyes summarizes some key points,
including that: “[e]vidence shows that pharmaceutical marketing of prescription drugs increases
prescribers’ likelihood of prescribing the marketed drug in the future,” and “the rapid increase in
total opioid prescribing levels after the introduction of OxyContin in 1996 was driven by marketing
and sales of opioids to physicians due to downplaying risks of harms associated with prescribing,
including opioid use disorder and overdose.” Id. at 10-11.


                                                   16
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 17 of 22. PageID #: 409976



            (10) the rates of adverse events associated with prescription opioids are greater than

                 those associated with non-steroidal anti-inflammatory drugs (NASAIDs), see id. at

                 29-30.9

       As part of her fifth opinion, i.e. that the increase in prescription opioid supply resulted in

an exponential increase in prescription opioid overdose, Keyes makes statements regarding

marketing causation.       Specifically, in her five-page analysis of data showing “strong and

statistically significant correlations” between opioid supply and opioid-related deaths, id. at 20-

25, Keyes includes one paragraph which discusses pharmaceutical marketing. See id. at 22. In

this paragraph, Keyes states that opioid pharmaceutical marketing was “often based on sources

that underestimated the risk of opioid use disorder, harm, and diversion,” which “contributed to

the increase in the supply of opioids,”10 and “led to consequences for opioid-related harm.” Id.



       9
                 Keyes also expresses opinions regarding abatement strategies. See id. at 30-40.
       10
                To support her assertion that pharmaceutical marketing contributed to the increase
in supply of opioids, Keyes cites to an article written by a medical doctor, which suggests that
Purdue’s aggressive marketing of OxyContin “likely” influenced doctors’ prescribing practices.
See id. at 22 (citing Van Zee A., “The Promotion and Marketing of OxyContin: Commercial
Triumph, Public Health Tragedy,” Am. J. Public Health (2009) (https://www.ncbi.nlm.nih.gov/
pmc/articles/PMC2622774/) (last checked August 22, 2019)). Keyes provides no analysis or
information regarding whether this article was peer-reviewed, or the strength of the evidence
contained therein. In the article, the author provides an “in-depth analysis of the promotion and
marketing of OxyContin” and concludes that the drug’s commercial success, which was fueled by
an unprecedented promotion and marketing campaign, was stained by the OxyContin abuse and
diversion that spread throughout the country. The author states Purdue spent an “unprecedented”
amount of money promoting the drug, and physicians’ interactions with pharmaceutical sales
representatives have been found to influence prescribing practices. The author further states:
“[a]lthough there are no available data for evaluating the promotional effect of free starter coupons
for controlled drugs, it seems likely that the over- and misprescribing of a controlled drug are
encouraged by such promotional programs and the public health would be well served by
eliminating them.” (emphasis added). The author concludes by suggesting that the FDA should
review promotional and educational materials for truthfulness and accuracy before dissemination
and that, at least in the area of controlled drugs, the pharmaceutical industry’s direct role and
influence in medical education should be severed.


                                                 17
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 18 of 22. PageID #: 409977



Keyes further states: “[e]mpirical evidence has demonstrated that industry payments to physicians

as part of the marketing of prescription opioids were associated with increased opioid

prescriptions, and that 1 in 12 physicians in the US, and 1 in 5 family physicians, received opioid

related marketing.”11 Id.

       In her statements regarding marketing causation, Keyes discusses one study, published in

2019, which found that marketing in the form of payments to physicians “was associated with

statistically significant increases in prescription opioid overdose.” Id. (citing Hadland, Scott E.,

et al., “Association of the Pharmaceutical Industry Marketing of Opioid Products With Mortality

of   Opioid-Related     Overdoses,”     JAMA      Intern.   Med.    (2019)    (“Hadland      (2019)”)

(https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2681059)          (last   checked

August 22, 2019). Keyes states that the study: “demonstrated that even with statistical controls in

place, each one standard deviation increase in payments to physicians was associated with

statistically significant increases in prescription opioid overdose; including when marketing was

assessed by marketing value in dollars per capita (each standard deviation increase associated with

1.09 times the rate of death), number of payments to physicians per capita (each standard deviation



       11
                 To support these assertions, Keyes cites four articles that were published in medical
journals. See Keyes Rpt. at 22, 41 n.17, 44 n.69-71 (Doc. #: 1868-4). However, Keyes provides
no analysis or information regarding whether the articles were peer-reviewed, or the strength of
the evidence contained therein. See id. To support the assertion that opioid marketing payments
to physicians were associated with increased opioid prescriptions, Keyes cites to one study, where
the authors studied opioid marketing to physicians by examining their prescribing practices in the
year following their receipt of industry marketing payments. Id. (citing Hadland, Scott E., et al.,
“Association of the Pharmaceutical Industry Marketing of Opioid Products to Physicians with
Subsequent Opioid Prescribing,” JAMA Intern. Med. (2018) (“Hadland (2018)”)
(https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2681059           (last     checked
August 22, 2019)). There, the authors concluded that their findings established “an association,
not cause and effect,” and noted that limitations in the study included the possibility of reverse
causality, i.e. physicians who received industry payments may have been predisposed to prescribe
opioids.


                                                 18
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 19 of 22. PageID #: 409978



increase associated with 1.18 times the rate of death), and number of physicians receiving

marketing per capita (each standard deviation increase associated with 1.12 times the rate of

death).” Id. Keyes concludes: “[t]hese results are highly rigorous and clearly demonstrate harm

to the population from opioid marketing and distribution.” Id.



       C.      Analysis.

       Defendants assert Keyes is not qualified to testify as an expert on marketing causation

because she has no specialized expertise or experience in this field. See Defs. Mem. at 5 (Doc. #:

1862-2). Plaintiffs respond that Keyes is an expert in epidemiology, which “plays a role in

describing the opioid epidemic and its causes.” Pls. Opp. at 4 (Doc. #2166). Plaintiffs point out

that Keyes “has extensive expertise on opioid-related harm, including large scale survey data and

vital statistics analyses,” and that she has published 19 peer-reviewed journal articles on opioid

use and related harms.12 Id.


       12
                As an “example” of this work, Plaintiffs point to an article in which they contend
Keyes “reported” that aggressive marketing contributed to the opioid epidemic. See Pls. Opp. at
4-5 (Doc. #2166); Pls. Ex. 3 (Doc. #: 2166-3) (M. Cerda, et al., “Prescription Opioid Mortality
Trends in NYC, 1990-2006,” 132 Drug Alcohol Dependency (2013)). The focus of this article,
however, was an epidemiological study of the changes in demographics and spatial patterns in
overdose fatalities, induced by prescription opioids. See Pls. Ex. 3 at 1-10 (Doc. #: 2166-3). At
the end of the article, the authors noted that early recognition of drug abuse patterns is critical to
formulating strategies of prevention, and stated:

       Our findings suggest that in order to prevent the development of a prescription
       opioid epidemic, steps in the 1990s to increase the availability and use of
       analgesics, including aggressive marketing of potent formulations such as
       oxycodone hydrochloride and efforts to encourage clinicians to be more proactive
       in identifying and treating chronic pain, should have been accompanied by stricter
       measures to regulate sales of analgesics and to prevent the proliferation of illicit
       high-volume prescribers.

Id. at 10 (emphasis added). Although the article refers to “aggressive marketing,” it contains no
analysis or findings on this topic. Id.

                                                 19
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 20 of 22. PageID #: 409979



       As an epidemiologist, Keyes clearly has specialized training and expertise in statistical

analysis and the determination of factors that play a role in producing opioid-related harm. The

record, however, does not show that her expertise in the scientific field of epidemiology includes

the determination of marketing factors that contributed to the increased supply in prescription

opioids. See Keyes Rpt. at 7 (Doc. #: 1868-4) (“epidemiology” is the “science of understanding

the causes and distributions of population health” that examines “the dynamic nature of

populations and how health and diseases arises within them, as well as the conditions that shape

population health over time and space, including policies, practices, and politics that create

conditions that improve or deteriorate population health”). As discussed above, as a small portion

of her larger opinion that the increase in opioid supply caused an increase in opioid-related deaths,

see Keyes Rpt. at 720-25 (Doc. #: 1868-4), Keyes opines that pharmaceutical marketing

contributed to the increased supply and, thus, led to opioid-related harm. See id. at 22. To support

this conclusion, Keyes cites to one study that demonstrated a statistically significant connection

between payments to physicians and increases in opioid-related overdoses. See id. at 22 (citing

Hadland (2019)). Although Keyes states the results of this study “are highly rigorous and clearly

demonstrate harm to the population from opioid marketing and distribution,” id. at 22, her Report

does not indicate that, in formulating this opinion, Keyes performed the methodology that is

standard in the scientific process of her field of expertise, i.e. epidemiology. See id. at 8-10; see

also Reference Manual on Scientific Evidence, Reference Guide on Epidemiology at 575 (Fed.

Judicial Ctr. 3d ed. 2011) (any single study, even a clinical trial, is subject to the play of chance).

In other words, Keyes has not shown that she applied epidemiological methods to determine that

a cause-effect relationship may be inferred from the study that she cites. See, e.g., Welding Fume

Prods., 2005 WL 1868046, at 32 n.75 (the Bradford Hill factors “guide epidemiologists in making



                                                  20
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 21 of 22. PageID #: 409980



judgments about whether a cause-effect relationship may be inferred from an association.”); Ref.

Manual at 598 (“epidemiology cannot prove causation; rather, causation is a judgment for

epidemiologists and others interpreting the epidemiologic data”).

       On this record, plaintiffs have not shown that Keyes is qualified through “knowledge, skill,

experience, training, or education” to offer opinions regarding pharmaceutical marketing

causation. Fed. R. Evid. 702. While Keyes is clearly a distinguished expert in the field of

epidemiology, i.e. the “science of understanding the causes and distributions of population health,”

plaintiffs have not shown that this expertise includes determining the effect of pharmaceutical

marketing on doctors’ prescribing practices, see Rose, 611 F. Supp.2d at 749 (expert’s training and

qualifications must relate to the subject matter of her proposed testimony), or that, in formulating

her opinions on marketing causation, Keyes performed the methodology that is standard in the

scientific field of epidemiology. See, e.g., Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152

(1999) (expert must employ the same level of intellectual rigor that characterizes the practice of

an expert in the relevant field). Accordingly, Keyes may not testify regarding the effect that

Defendants’ marketing efforts had on the sales and/or supply of prescription opioids.13 This ruling

applies narrowly, only to a small portion of Keyes’ opinions ‒ namely, the opinion contained in

the first full paragraph on page 22 of her Report, in which she finds that Defendants’ marketing

efforts caused an increase in the supply of prescription opioids. See Keyes Rpt. at 22 (Doc. #:

1868-4). The Court’s ruling does not in any way affect Keyes’ remaining opinions.




       13
              In light of this ruling, the Court does not address Defendants’ arguments that
Keyes’ opinions on marketing causation are unreliable and unfairly prejudicial.


                                                21
Case: 1:17-md-02804-DAP Doc #: 2549 Filed: 08/28/19 22 of 22. PageID #: 409981



       Conclusion.

       For the foregoing reasons, Defendants’ Motion to Exclude the Marketing Causation

Opinions of Mark Schumacher, Anna Lembke, and Katherine Keyes (Doc. #: 1868) is

GRANTED: Schumacher, Lemke, and Keyes may not testify as experts regarding the narrow

issue of marketing causation, i.e. the effect that Defendants’ marketing efforts had on the sales

and/or supply of opioids. This ruling does not impact the remainder of their opinions in any way.

              IT IS SO ORDERED.



                                                /s/ Dan Aaron Polster August 27, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                               22
